DETAILED ACTION
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 13 September 2021 has been entered.
 The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant's arguments have been fully considered but they are moot in view of the new ground of rejection. Further, applicant argues that the claims should be given the secondary consideration of unexpected results. The Examiner notes MPEP 716.02(d) - Unexpected Results Commensurate in Scope with Claimed Invention: Whether the unexpected results are the result of unexpectedly improved results or a property not taught by the prior art, the “objective evidence of non-obviousness must be commensurate in scope with the claims which the evidence is offered to support.” 
In other words, the showing of unexpected results must be reviewed to see if the results occur over the entire claimed range. In the instant case, the claims cannot be taken to be commensurate in scope with the Examples as alleged for at least the reason that the instant claims do not require water washing without heat treatments as required by the examples which are shown to have enhanced properties. As shown in the instant specification the exemplary material which is subject to water washing has a resultant residual lithium weight percentage which appears to be critical to the electrochemical properties as well and is not required by any of the pending claims.  For example, as 
Therefore, the claims are not considered reasonably commensurate in scope with the results shown in a manner which could give the claimed range a secondary consideration to overcome the asserted obviousness in the rejection below.

	
Claim Rejections - 35 USC § 103 
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1, 3, 7 and 11 are rejected under 35 U.S.C. 103 as being unpatentable over Li et al. (US Pub 2014/0302388 newly cited) in view of Toyama I et al. (US Pub 2016/0099460 cited in IDS).
In regard to claim 1, Li et al. teach a positive electrode for a rechargeable i.e. secondary lithium battery, comprising: a positive electrode material layer including an active material, metal fluoride, binder and conductive material on a current collector (paragraph [0075-0077]);  
wherein the positive electrode layer comprises an NMC based positive active material described in paragraphs [0044-0048] which overlaps the claimed ranges in a manner which provides a prima facie case of obviousness, see MPEP 2144.05, wherein the metal fluoride includes an AlF3 concentration such as 4.4 or 6.2 weight percent (see paragraph [0105]).
Claim 1 differs from Li et al. in calling for specifically a Ni based positive active material and a specific BET surface area.  However, Toyama I et al. teach a similar positive electrode for a rechargeable lithium battery (see title), comprising: a current collector (paragraph [0058]); and 
a positive electrode layer on the current collector, and the desirability for the positive electrode layer to comprise a nickel-based positive active material represented by Compositional Formula (1): Li1+xNiyCozM1−x−y−zO2 (1), where x is a number satisfying a relation represented by an expression ≦x≦0.2; y is a number satisfying a relation represented by an expression 0.7≦y≦0.9; z is a number satisfying a relation represented by an expression 0.05≦z≦0.3; and M is at least one element selected from the group consisting of Mg, Al, Ti, Mn, Zr, Mo, and Nb (which overlaps the claimed ranges in a manner which provides a prima facie case of obviousness, see MPEP 2144.05 and paragraph [0023]) such as in Example 3 (paragraphs [0093-0096] - Li0.978Ni0.80Co0.10Mn0.10O2, and the BET specific surface area was 1.5 m2/g (paragraph [0096]) which includes a conductive material, and a binder (paragraphs [0056-0057]) because such demonstrates high charge-discharge cyclability.
Therefore, it would have been obvious to one of ordinary skill in the art at the time the instant application was filed to use a particularly nickel rich cathode active material with an optimized BET specific surface are for the positive electrode of Liet al. as such improves electrochemical cycling performance as taught be Toyama I et al.
In regard to claim 7, Li et al. teach mixing with water in paragraphs [0086-0087]. Toyama I et al. teach the nickel-based positive active material is washed with water (paragraph [0025-0043]).  In any event, the limitations relating to the method of forming the product does not distinguish the claims from the prior art product (see MPEP 2113).
In regard to claim 11, Li et al. teach a rechargeable lithium battery comprising: the positive electrode of claim 1; a negative electrode comprising a negative active material; and an electrolyte (paragraphs [0075-0079] - lithium secondary battery).

Claims 3-6 are rejected under 35 U.S.C. 103 as being unpatentable over Li et al. and Toyama I et al. as applied to claim 1, and further in view of Toyoma II et al. (WO 2017/057078 cited in IDS, a machine translation of which is of record).
In regard to claims 3-6, Toyama I and Lee et al. teach the positive electrode of claim 1 but do not disclose the particular bimodal particle distribution required by these claims.  However, Toyama II et al. 
 Therefore, it would have been obvious to one of ordinary skill in the art at the time the instant application was filed to include a bimodal particle distribution which overlaps the claimed ranges in a manner which provides a prima facie case of obviousness (see MPEP 2144.05) in the positive electrode of Li et al. and Toyama I et al. as such improves electrochemical cycling performance as taught by Toyama II et al.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NICHOLAS P D'ANIELLO whose telephone number is (571)270-3635.  The examiner can normally be reached on Monday to Friday 9am to 5pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Milton Cano can be reached on 313-446-4937.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.




/NICHOLAS P D'ANIELLO/Primary Examiner, Art Unit 1723